Exhibit 10.98

TRADEMARK LICENSE EXTENSION AGREEMENT

This Extension Agreement dated as of April 10, 2006 is by and between Hallmark
Licensing, Inc. (“Hallmark Licensing”) and Crown Media United States, LLC
(“Crown US”).

WHEREAS, Crown US and Hallmark Licensing have previously entered into that
certain Movie Channel Trademark License Agreement between the parties dated as
of January 1, 2004, as extended as of August 1, 2004, and as of August 1, 2005
(the “License Agreement”); and

WHEREAS, the parties desire to further extend the term of the License Agreement;

NOW, THEREFORE, Crown US and Hallmark Licensing hereby agree as follows:

The term of the License Agreement shall be extended for an additional period
terminating on September 1, 2007, subject to any earlier termination pursuant to
the terms of the License Agreement.

All other terms and conditions of the License Agreement will remain unchanged
and in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Extension Agreement as
of the date set forth above.

HALLMARK LICENSING, INC.

 

 

By:


/s/ Deanne Stedem

 

 





Title: 

Vice President

 

 

 

 

 

 

CROWN MEDIA UNITED STATES, LLC

 

 

By: 


/s/ C. Stanford

 

 





Title: 

Vice President

 

 

 

 

 


--------------------------------------------------------------------------------